Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 1-10 directed to an invention non-elected without traverse in the remarks of 10/06/2020. 
Accordingly, claims 1-10 have been cancelled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach a waterless hand sanitizer dispenser unit which includes a standalone unit having multiple vertical sides made of a flat sheeted material construction made of a weatherproof thermoplastic such that the flat sheeted material can be shipped flat having at least two hand sanitizer dispensers mounted on the sides after erection and assembly; with the hand sanitizer dispensers mounted thereon at different heights in appropriate height locations for adults, children and disabled or wheelchair persons, wherein standalone unit further includes a weighted bottom with weights in the bottom of the stand to stabilize the stand in windy conditions and a self-contained refill station having refills sized to be stacked within the refill station under the hand sanitizer mounted on the face of a vertical side with a lockable hinged front concealment panel to cover and secure similarly sized refill containers of the hand sanitizer material as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on the PTO-892 teach other related.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754